Detailed Action
The present application, filed on 11/02/2021 is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action in response to the application filing date on 11/02/2021. 
Claims 1-11 are pending and have been considered below.

Priority
The application claims benefit to provisional application EP 20211871, filed on 12/04/2020. The priority is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the vehicle frame, groove, vehicle axle, vehicle, axle, and frame must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the bottom surface of the bracket pad". There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the two lateral arms". There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the bottom surface of the bracket pad". There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the insert pads". There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the insert pads". There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the leaf spring comprises a rear end portion that is substantially flat and has a top surface in contact with the bracket, the insert pads, and a bottom surface". It is unclear whether the applicant is stating that the leaf spring rear end portion contacts all 3 of these elements (and the bottom surface should be interpreted as 23 or 33}, or if applicant is stating that the leaf spring rear end portion contacts 2 of the elements, and then introduces a new bottom surface (42b).
Claim 11 recites the limitation "the bottom surface of the bracket pad". There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the insert pads". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (KR 101426699), as cited by applicant, in view of Fuchs et al. (US 6,206,407), as cited by applicant.
Regarding claim 1, Ahn discloses {Figures 1-3} a first leaf spring bracket {10} having a longitudinal axis and a transverse axis, 5comprising: an insert {13} comprising an insert pad {13} extending transversally and two perpendicular arms {two U-shaped portions with fastener holes}, the insert {13} comprising a bottom surface {surface in contact with leaf spring} and a top surface {surface in contact with 15}, and a bracket {11+12+15} comprising a bracket pad {15} extending transversally and two perpendicular 10arms {11, 12}, the bracket {15} comprising a bottom surface {surface in contact with 13} and a top surface, the bottom surface of the bracket pad {15} being configured to receive the top surface of the insert {13 [0027]}, the bracket being made of spheroidal graphite cast iron [0005], wherein the leaf spring bracket {10} is configured to be secured to a vehicle frame [0004].
However, Ahn does not explicitly disclose the insert being made of austempered ductile iron, wherein the leaf spring bracket is configured to receive a rear end portion of a leaf spring to allow the leaf spring rear end portion to 15slide longitudinally relative to the first leaf spring bracket.  
Fuchs teaches {Figures 6-16} teaches leaf spring bracket elements {370, 372} being cast of austempered ductile cast iron {Col. 11, lines 51-52}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the spheroidal cast iron insert to be austempered in order to improve its durability {Col. 11, lines 51-52}.
Fuchs further teaches {Figure 13; Col. 3, lines 53-55, and 59-61} a leaf spring bracket {82} is configured to receive a rear end portion {70} of a leaf spring {60} to allow the leaf spring rear end portion {70} to 15slide longitudinally relative to the first leaf spring bracket {82}.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the bracket disclosed by Ahn could be configured to allow a rear end portion of a leaf spring to slide longitudinally relative to the leaf spring bracket such that they are “capable of moving in shear during articulation of the axles” and permitting shear motion and relative sliding for ride adjustment “under extreme conditions”{Col. 3, lines 53-61}.
Regarding claim 2, Ahn discloses {Figures 1-3} the insert pad {13} has a concave or convex shape.  
Regarding claim 3, Ahn discloses {Figures 1-3} the bracket pad {15} has a concave or convex shape.  
Regarding claim 5, Ahn discloses {Figures 1-3} the bracket {11+12+15} further comprises two lateral arms {11b, 12b} extending longitudinally.  
Regarding claim 6, Ahn discloses {Figures 1-3} the bracket further comprises a central arm {14} that overhangs the bracket pad {15} and the insert pad {13}.  
Regarding claim 7, Ahn discloses {Figures 1-3} at least one element comprises at least one hole {11c, 12c, 14a}, the at least one element comprising at least one of the central arm {14} of the 35bracket, the two perpendicular arms of the insert {13}, the two perpendicular arms {11, 12} of the bracket, the two lateral arms {11b, 12b} of the bracket.  
Regarding claim 8, Ahn discloses {Figures 1-3} a suspension system {“suspension assembly” [0004]} of a vehicle axle {“axle” [0002]} wherein the suspension system comprises: a leaf spring {“leaf spring” [0004]} having a longitudinal axis and a transverse axis and comprising a 40rear end portion,9 a first leaf spring bracket {10} having a longitudinal axis and a transverse axis, comprising: an insert {13} comprising an insert pad {13} extending transversally and two perpendicular arms {two U-shaped portions with fastener holes}, the insert {13} comprising a bottom surface {surface in contact with leaf spring} and a top surface {surface in contact with 15}, and a bracket {11+12+15} comprising a bracket pad {15} extending transversally and two perpendicular arms {11, 12}, the bracket {15} comprising a bottom surface {surface in contact with 13} and a top surface, the bottom surface of the bracket pad {15} being configured to receive the top surface of the insert {13}, the bracket being made of spheroidal graphite cast iron [0005], 10wherein the first leaf spring bracket {10} is configured to be secured to a vehicle frame [0004], and a fastener {extending through the two holes in 13} extending substantially transversally, the bracket {15} and the insert pads {13} 15being located above the fastener {two holes at the bottom of 13}.
However, Ahn does not explicitly disclose the insert being made of austempered ductile iron, wherein the leaf spring bracket is configured to receive a rear end portion of a leaf spring to allow the leaf spring rear end portion to 15slide longitudinally relative to the first leaf spring bracket.  
Fuchs teaches {Figures 6-16} teaches leaf spring bracket elements {370, 372} being cast of austempered ductile cast iron {Col. 11, lines 51-52}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the spheroidal cast iron insert to be austempered in order to improve its durability {Col. 11, lines 51-52}.
Fuchs further teaches {Figure 13; Col. 3, lines 53-55, and 59-61} a leaf spring bracket {82} is configured to receive a rear end portion {70} of a leaf spring {60} to allow the leaf spring rear end portion {70} to 15slide longitudinally relative to the first leaf spring bracket {82}.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the bracket disclosed by Ahn could be configured to allow a rear end portion of a leaf spring to slide longitudinally relative to the leaf spring bracket such that they are “capable of moving in shear during articulation of the axles” and permitting shear motion and relative sliding for ride adjustment “under extreme conditions”{Col. 3, lines 53-61}.
Regarding claim 9, Ahn and Fuchs disclose all the aspects of claim 8. However, Ahn does not explicitly disclose the leaf spring comprises a rear end portion that is substantially flat and has a top surface in contact with the bracket, the insert pads, and a bottom surface.  
Fuchs teaches {Figures 6-16; Col. 11, lines 31-50} the leaf spring {60} comprises a rear end portion {68, 70} that is substantially flat and has a top surface {“upper surface of leaf spring 66”} in contact with the bracket {374}, the insert pads {“shear pads”}, and a bottom surface {“lower surface of leaf spring 62”}.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the leaf spring rear end portion to be substantially flat and have a top surface in contact with the bracket and the insert pads in order to “permit motion in shear of the mount relative to the leaf spring at locations both above and below the spring” {Col. 11, lines 31-50}
Regarding claim 11, Ahn discloses {Figures 1-3} a vehicle {“a commercial vehicle” [0001]} comprising a frame {“frame” [0004]} and an axle {“axle” [0002]}, comprising: a suspension system {“suspension assembly” [0004]} of a vehicle axle {“axle” [0002]} wherein the suspension system comprises: a leaf spring {“leaf spring” [0004]} having a longitudinal axis and a transverse axis and comprising a 40rear end portion,9 a first leaf spring bracket {10} having a longitudinal axis and a transverse axis, comprising: an insert {13} comprising an insert pad {13} extending transversally and two perpendicular arms {two U-shaped portions with fastener holes}, the insert {13} comprising a bottom surface {surface in contact with leaf spring} and a top surface {surface in contact with 15}, and a bracket {11+12+15} comprising a bracket pad {15} extending transversally and two perpendicular arms {11, 12}, the bracket {15} comprising a bottom surface {surface in contact with 13} and a top surface, the bottom surface of the bracket pad {15} being configured to receive the top surface of the insert {13}, the bracket being made of spheroidal graphite cast iron [0005], 10wherein the first leaf spring bracket {10} is configured to be secured to a vehicle frame [0004], and a fastener {extending through the two holes in 13} extending substantially transversally, the bracket {15} and the insert pads {13} 15being located above the fastener {two holes at the bottom of 13}.
However, Ahn does not explicitly disclose the insert being made of austempered ductile iron, wherein the leaf spring bracket is configured to receive a rear end portion of a leaf spring to allow the leaf spring rear end portion to 15slide longitudinally relative to the first leaf spring bracket.  
Fuchs teaches {Figures 6-16} teaches leaf spring bracket elements {370, 372} being cast of austempered ductile cast iron {Col. 11, lines 51-52}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the spheroidal cast iron insert to be austempered in order to improve its durability {Col. 11, lines 51-52}.
Fuchs further teaches {Figure 13; Col. 3, lines 53-55, and 59-61} a leaf spring bracket {82} is configured to receive a rear end portion {70} of a leaf spring {60} to allow the leaf spring rear end portion {70} to 15slide longitudinally relative to the first leaf spring bracket {82}.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the bracket disclosed by Ahn could be configured to allow a rear end portion of a leaf spring to slide longitudinally relative to the leaf spring bracket such that they are “capable of moving in shear during articulation of the axles” and permitting shear motion and relative sliding for ride adjustment “under extreme conditions”{Col. 3, lines 53-61}.
Claims 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn and Fuchs as applied to claim 1 above, and further in view of Herve (WO 2018/211299), as cited by applicant.
Regarding claim 4, Ahn and Fuchs disclose all the aspects of claim 1. However, Ahn does not explicitly disclose the insert pad comprises a protrusion located on its top surface and the bottom surface of the bracket comprises a groove able to 25receive the protrusion.  
Herve teaches {Figures 4-7} an insert pad {28} comprises a protrusion {Figures 4-7} located on its top surface and the bottom surface of the bracket {24} comprises a groove {Figures 4-7} able to 25receive the protrusion.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the upper surface of the insert pad and the lower surface of the bracket to include a protrusion and groove connection in order to “secure” the insert to the bracket {Pg. 4, lines 6-12}.
Regarding claim 10, Ahn and Fuchs disclose all the aspects of claim 8. However, Ahn does not explicitly disclose the suspension system further comprises a second leaf spring bracket configured to be secured to the vehicle frame and an intermediate attachment device, the leaf spring comprising a front end portion, which is engaged in the second leaf spring bracket and an intermediate portion engaged in the 25intermediate attachment device for attaching the vehicle axle to the vehicle frame.  
Fuchs teaches {Figures 1-2} the suspension system {10} further comprises a second leaf spring bracket {80, 82} configured to be secured to the vehicle frame {14, 32} and an intermediate attachment device {90 (92)}, the leaf spring {60} comprising a front end portion {68}, which is engaged in the second leaf spring bracket {80} .
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention for the suspension system disclosed by Ahn to include a first and second leaf spring bracket and an intermediate attachment device in order to “provide a vehicle suspension system which permits a vehicle to be constructed with a low ride height while still providing significant clearance between the underside of the suspension system and the ground” {Col. 2, lines 16-20}.
Herve teaches {Figures 1-2} a leaf spring comprising an intermediate portion {12} engaged to an 25intermediate attachment device {22} for attaching the vehicle axle {4} to the vehicle frame {2}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the suspension disclosed by Ahn and Fuchs to include an intermediate portion for attaching a central vehicle axle to the vehicle frame, instead of two front and rear axles attached to the vehicle frame, in order to “improve [the] safety, and… ensure the vehicle can be stopped safely in case the leaf spring has been broken” {Pg. 1, lines 35-37}.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sasaki (JP H09156336) teaches a bracket for a leaf spring. Uchiyama (JP 2001/219726) teaches a leaf spring bracket. Pizzeta (US 2013/0069333) teaches a rear bogie-type suspension.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614